848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marilyn HAMPTON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-3775.
United States Court of Appeals, Sixth Circuit.
June 7, 1988.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges and R. ALLAN EDGAR, District Judge.*
ALAN E. NORRIS, Circuit Judge.


1
Plaintiff appeals from the order of the district court affirming the final decision of the Secretary denying her request for a waiver of a $9,675.60 overpayment of insurance benefits.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in affirming the Secretary's decision.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its order of July 9, 1987, and in the decision of the administrative law judge dated June 7, 1985.

WELLFORD, Circuit Judge, dissenting in part:

3
I am in agreement with the majority that, after 1981, the district court was not in error in denying Mrs. Hampton's request for a waiver of the overpayments made to her of social security benefits.  Before 1982, however, I find the communications from the Secretary to be ambivalent and somewhat misleading.  In mid-1981, the Secretary's agent advised her, on the one hand, that her earnings might render her ineligible for benefits, but in the same notice, on the other hand, she was advised that she had been "underpaid" and that she would continue to receive what a reasonable person might perceive to be full benefits, even an increase over what she had received for the first five months of 1981.


4
I would therefore reverse the district court insofar as overpayments, if any, were made to Mrs. Hampton, and I would grant her request for a waiver for receipt of such overpayments through December, 1981.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation